DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 19 is objected to because of the following informalities:  the claim recites “the composition” in line 2.  It appears the claim should recite “a composition.”  Appropriate correction is required.
Claims 3, 35, 37, 39, 41, 42, 44 are objected to because of the following informalities.  In some claims “poly(styrene-ethylene/butylene-styrene)” is followed by “(SEBS)” and in some it is not.  For consistency one form should be followed in the claims.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 6, 7-13, 15, 17-20 and 42 is/are rejected under 35 U.S.C. 103 as obvious over Arsenault et al. (US 2013/0335807 A1) (“Arsenault”), in view of Bishop et al. (US 2012/0088258 A1) (“Bishop”).
With respect to claim 1, Arsenault discloses an article comprising a foam material comprising a polymer, wherein the article exhibits stress-induced reversible porosity (abstr., 0018-0020, 0030, 0045), the polymer being an elastomer (0031, 0035).  Arsenault discloses non-limiting examples of the polymer (0054, 0055), but is silent with respect to the polymer being a block copolymer elastomer.  Bishop discloses an electrochemical sensing device (abstr.), wherein the device includes a sample surface comprising SEBS and specifies foams as materials that can be used (0033).  The device can be used in various fields of biological, environmental and security testing (0037, 0038).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the article of Arsenault comprising a block copolymer elastomer as the article of Arsenault can be used in the field of chemical monitoring (0073).
Regarding claim 2, Arsenault and Bishop teach the article of claim 1.  Arsenault discloses a polymer comprises a chemically cross-linked structure (0055).
As to claim 3, Arsenault and Bishop teach the article of claim 1.  Bishop discloses SEBS (0033).
Regarding claim 6, Arsenault and Bishop teach the article of claim 1.  The recitation “wherein the polymer is saturated with CO2” defines the product by how the product is made, thus, claim 6 is a product-by-process claim.  For purposes of examination product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps.  In the instant case the recited steps imply the structure of claim 6.  The references teach the structure.
Regarding claim 7, Arsenault and Bishop teach the article of claim 1.  The claim defines the product by how the product is made, thus, claim 7 is a product-by-process claim.  For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps (MPEP 2113).  In the instant case the recited steps imply the structure of claim 7.  The reference teaches the structure.
As to claim 8, Arsenault and Bishop teach the article of claim 1.  Arsenault discloses the thickness of the article of 100 µm or less (0022).  The thickness of the article overlaps the range recited in claim 8; overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).
As to claim 9, Arsenault and Bishop teach the article of claim 1.  Since the article is to be used in a variety of fields including the field of anti-counterfeit security and chemical monitoring (Arsenault, 0070, 0071, 0073), it would be obvious to a person skilled in the art that the article is homogenous.
With respect to claim 10, Arsenault and Bishop teach the article of claim 1.  Arsenault discloses the article being transparent (0023, 0027, 0049, 0048).
With respect to claim 11, Arsenault and Bishop teach the article of claim 1.  Arsenault discloses the article being opaque (0003, 0023, 0058).
Regarding claim 12, Arsenault and Bishop teach the article of claim 1.  Arsenault discloses the article having a pore size in the range of from about 10 nm to about 100 µm (0022).  The range of the pore size overlaps the range recited in claim 12; overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).
As to claim 13, Arsenault and Bishop teach the article of claim 1.  Arsenault discloses the article having a pore size in the range of from about 10 nm to about 100 µm (0022).  The range of the pore size overlaps the range recited in claim 13; overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).
Regarding claim 15, Arsenault and Bishop teach the article of claim 1.  The claim recites how the article behaves when in use.  Since the references disclose the article as discussed above with respect to claim 1, it would be expected that the article according to the references would be capable to perform as intended.  
With respect to claim 17, Arsenault and Bishop teach the article of claim 1.  Arsenault discloses an article being a closed-cell porous structure (0020).  Since the article is to be used in a variety of fields including in the field of anti-counterfeit security and chemical monitoring (Arsenault, 0070, 0071, 0073), it would be obvious to a person skilled in the art that the article is a homogenous structure.
Regarding claim 18, Arsenault and Bishop teach the article of claim 1.  The claim recites how the article behaves when in use.  Since the references disclose the article as discussed above with respect to claim 1, it would be expected that the article according to the references would be capable to perform as intended.  
As to claim 19, Arsenault and Bishop teach the article of claim 1.  The claim recites how the article behaves when in use.  Since Arsenault and Bishop disclose the article as discussed above with respect to claim 1, Arsenault disclosing that thermal activation restores the article to the first optical effect (0029), it would be expected that the article according to the references would be capable to perform as intended.  
With respect to claim 20, Arsenault and Bishop teach the article of claim 1.  The claim recites how the article behaves when in use.  Since the references disclose the article as discussed above with respect to claim 1, it would be expected that the article according to the references would be capable to perform as intended.  
Regarding claim 42, Arsenault and Bishop teach the article of claim 1.  Bishop discloses an article consisting of SEBS.

With respect to claim 43, Arsenault discloses an article comprising a foam material comprising a polymer, wherein the article exhibits stress-induced opaque-to-transparent transition (abstr., 0018-0020, 0030, 0045, 0058), the polymer being an elastomer (0031, 0035).  Arsenault discloses non-limiting examples of the polymer (0054, 0055), but is silent with respect to the polymer being a block copolymer elastomer.  Bishop discloses an electrochemical sensing device (abstr.), wherein the device includes a sample surface comprising SEBS and specifies foams as materials that can be used (0033).  The device can be used in various fields of biological, environmental and security testing (0037, 0038).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the article of Arsenault comprising a block copolymer elastomer as the article of Arsenault can be used in the field of chemical monitoring (0073).
Regarding claim 44, Arsenault and Bishop teach the article of claim 43.  Bishop discloses an article consisting of SEBS.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arsenault and Bishop, and further in view of Snell Tung et al. (US 6025405) (“Snell Tung”).
With respect to claim 4, Arsenault and Bishop teach the article of claim 1, but are silent with respect to the copolymer comprising SBS.  Snell Tung discloses a closed-cell foam comprising SBS (abstr., col. 3, lines 25-45, col. 11, lines 52-67).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include SBS as a polymer in Arsenault, as SBS is known as a copolymer used in closed cell foams, the foams of Arsenault being closed cell foams (0020).  It has been held to select a known material based in its suitability for its intended use to be an obvious design choice.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).

Claims 34-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arsenault, in view of Bishop, and further in view of Prasad (US 2004/0171340 A1).
With respect to claim 34, Arsenault and Bishop teach the article of claim 1.  Arsenault discloses the article having a pore size in the range of from about 10 nm to about 100 µm (0022).  The recited range is within the range of Arsenault.  The references are silent with respect to pore density as recited in the claim.  
Prasad discloses a porous foam comprising a thermoplastic polymer (0010, 0029, 0034), with pore density about 106 pores/cm3 or greater (0033).  The ranges of the pore size and density overlap the ranges recited in claim 34; overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05). It would have been obvious to one of ordinary skill in the art to form the article of Arsenault having a pore density as recited in Prasad as it is known in the art to form thermoplastic foams having such characteristic.
Regarding claim 35, Arsenault, Bishop and Prasad teach the article of claim 34.  Bishop teaches the article comprising SEBS. 
As to claim 36, Arsenault, and Bishop teach the article of claim 1.  Arsenault discloses the article having a pore size in the range of from about 10 nm to about 100 µm (0022).  The recited range is within the range of Arsenault.  Arsenault is silent with respect to pore density as recited in the claim.  
Prasad discloses a porous foam comprising a thermoplastic polymer (0010, 0029, 0034), with pore density about 106 pores/cm3 or greater (0033).  The ranges of the pore size and density overlap the ranges recited in claim 36; overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05). It would have been obvious to one of ordinary skill in the art to form the article of Arsenault having a pore density as recited in Prasad as it is known in the art to form thermoplastic foams having such characteristic.
Regarding claim 37, Arsenault, Bishop and Prasad teach the article of claim 36.  Bishop teaches the article comprising SEBS. 
As to claim 38, Arsenault and Bishop disclose the article of claim 1.  Arsenault discloses an article having a pore size in the range of from about 10 nm to about 100 µm (0022).  The recited range is within the range of Arsenault.  Arsenault is silent with respect to pore density as recited in the claim.  
Prasad discloses a porous foam comprising a thermoplastic polymer (0010, 0029, 0034), with pore density about 106 pores/cm3 or greater (0033).  The ranges of the pore size and density overlap the ranges recited in claim 38; overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05). It would have been obvious to one of ordinary skill in the art to form the article of Arsenault having a pore density as recited in Prasad as it is known in the art to form thermoplastic foams having such characteristic.
Regarding claim 39, Arsenault, Bishop and Prasad teach the article of claim 38.  Bishop teaches the article comprising SEBS. 
As to claim 40, Arsenault and Bishop disclose the article of claim 1.  Arsenault discloses the article having a pore size in the range of from about 10 nm to about 100 µm (0022).  The recited range is within the range of Arsenault.  Arsenault is silent with respect to pore density as recited in the claim.  
Prasad discloses a porous foam comprising a thermoplastic polymer (0010, 0029, 0034), with pore density about 106 pores/cm3 or greater (0033).  The ranges of the pore size and density overlap the ranges recited in claim 40; overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05). It would have been obvious to one of ordinary skill in the art to form the article of Arsenault having a pore density as recited in Prasad as it is known in the art to form thermoplastic foams having such characteristic.
Regarding claim 41, Arsenault, Bishop and Prasad teach the article of claim 40.  Bishop teaches the article comprising SEBS. 


Response to Arguments
Applicant’s arguments filed on May. 13, 2022 have been fully considered.
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The Examiner confirms “Watkins” on page 3, par. 6 of the last Office Action is a typographical error.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNA PLESZCZYNSKA whose telephone number is (571)270-1617.  The examiner can normally be reached on M-F ~ 11:30-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Joanna Pleszczynska/
Primary Examiner, Art Unit 1783